Citation Nr: 1737484	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-41 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD, currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION


The Veteran served on active duty from December 1967 to December 1971 and December 1974 to December 1977.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied an evaluation in excess of 50 percent for PTSD.  A December 2014 statement of the case that addressed the Veteran's PTSD claim also denied a TDIU.  

This case is also on appeal from a December 2014 rating decision that denied service connection for sleep apnea, secondary to service-connected PTSD.  

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 hearing.  A transcript of that hearing is in the record before the Board.  

In this case, the Veteran's hearing testimony makes it clear that he contends that his sleep apnea is due to his service-connected PTSD.  He has not contended, and the evidence does not suggest, that his sleep apnea had its onset during or as a result of service.  When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran specifically testified that his PTSD has worsened since his most recent VA examination in May 2014.  He explained that since that time, his nightmares have begun to trigger his COPD.  Therefore, due to the passage of time and the evidence of possible worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's service-connected PTSD on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

During the hearing, the Veteran also stated that he received PTSD treatment at the Hickory Community Based Outpatient Clinic (CBOC).  Then, his doctor transferred from Hickory to the Asheville VA Medical Center (VAMC) so the Veteran was scheduling new appointments in Asheville.  

A review of the Veteran's eFolders reveals that the most recent record from the Hickory CBOC was dated November 17, 2016, and printed on November 26, 2016.  The earliest record from the Asheville VAMC is dated July 10, 2017.  These dates suggest an absence of VA treatment records of approximately 8 months' duration.  On remand, all outstanding VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran additionally testified during the hearing that a VA physician had informed him that his PTSD dreams and flashbacks affected his sleep apnea.  The Veteran also stated that a [VA] physician had informed him that his obesity was due to his PTSD.  The Veteran recounted that he ate to distract himself from his PTSD and its anxiety.  

A November 2014 Disability Benefits Questionnaire (DBQ) medical opinion relates that the most likely cause of the Veteran's sleep apnea was his morbid obesity.  It was not caused by his PTSD, which might have an associated sleep disturbance but not obstructive sleep apnea.  

In this regard, the Board recognizes that the Veteran has a pending claim for service connection for obesity.  A June 2017 SOC denied this claim, but the Veteran has not submitted a substantive appeal for it.  Nevertheless, the foregoing evidence warrants a VA examination to determine whether obesity, as a symptom of PTSD, has caused or aggravated the Veteran's sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's eFolders copies of any outstanding VA treatment records, to include those dated between November 26, 2016, and July 10, 2017.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD and the possible relationship to sleep apnea.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate DBQ should be filled out for this purpose, if possible.

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or more likelihood) that the Veteran's obesity is caused or aggravated by his service-connected PTSD?  a symptom or result of his PTSD.

(b) Is it at least as likely as not (50 percent or more likelihood) that the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




